Citation Nr: 0835621	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney transplant, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for skin cancer, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension and 
coronary artery disease.

4.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had nearly 20 years of active service which ended 
in 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the three service 
connection claims on appeal and which granted service 
connection for PTSD, and assigned an initial 10 percent 
evaluation, later increased to 30 percent, effective from 
April 2003.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2007.

The claim of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran 
manifested hematuria prior to his service discharge date, and 
that finding was a manifestation of the disorder which led to 
the veteran's renal failure in 1998.
 
2.  It is less than likely that the veteran incurred skin 
cancer as a result of exposure to the sun during service or 
exposure to herbicides in service, or as a result of any 
other incident of service.  

3.  The veteran's PTSD is manifested by nightmares varying in 
frequency from several times yearly to more frequently, 
occasional flashbacks, occasional interference with sleep, 
exaggerated startle reflex, restricted affect, irritability, 
and anger, but not by impaired verbal communication, panic 
attacks more than once per week, difficulty understanding 
complex commands, impairment of short-term or long-term 
memory, or intermittent inability to perform activities of 
daily living.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
disorder which caused kidney failure, now status post renal 
transplant, was incurred during service.  38 U.S.C.A. § 1110 
(West 2002).  

2.  The criteria for service connection for skin cancer, to 
include as a result of exposure to the sun or to herbicides 
in service, have not been met, nor may such a skin disorder 
be presumed related to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

3.  Criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp 2007); 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  Since the veteran's claim for 
an increased initial evaluation for PTSD arises from the 
original grant of service connection for PTSD, no further 
notice requirement is applicable under the VCAA.  As the 
decision below is favorable to the veteran's claim for 
service connection for kidney failure, status post 
transplant, no further discussion of any duty to the veteran 
regarding this claim is required.  Therefore, the discussion 
below regarding notice applies only to claim for service 
connection for a skin disorder.  

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's April 2003 claim, the 
RO issued an April 2003 letter which advised the veteran of 
the criteria for service connection, including the criteria 
for service connection for a skin disorder on the basis of 
exposure to herbicides, among other information.  This notice 
meets each of the requirements for appropriate notice set 
forth by the Court.  The veteran submitted evidence with his 
initial claim for service connection which established that 
he was exposed to Agent Orange while serving in Vietnam.  
This submission establishes that he had personal knowledge of 
some requirements for establishing his claims before he 
submitted his claim.  The veteran responded to the VCAA 
notice by providing authorization for release of information 
from several providers.  The veteran's arguments and 
statements following this notice demonstrate personal 
knowledge of the criteria for service connection.  

The April 2003 notice did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection were 
granted, or advise the veteran of the regulations governing 
such assignments.  Notice regarding assignment of a 
disability evaluation or an effective date for a grant of 
service connection is, however, moot in this case, since each 
claim of service connection addressed in this decision is 
denied.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claim for service connection for a skin disorder addressed in 
this decision.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  



Duty to assist

The RO has obtained VA clinical records.  The veteran has 
specifically stated that the does not currently obtain 
treatment for PTSD from any non-VA provider.  The RO obtained 
private dermatologic records.  The veteran's service medical 
records have been obtained.  The veteran was afforded VA 
examination relevant to the claims addressed in this 
decision.  

The Board determined that an opinion from a medical expert 
was required to clarify whether there was any relationship 
between the veteran's skin disorder and his military service.  
The veteran was notified that the medical expert opinion was 
being sought, and the veteran was provided with a copy of the 
medical opinion in September 2008.  38 C.F.R. §§ 20.901(d), 
20.903 (2008).  In September 2008, the veteran's 
representative waived the remainder of the 60-day period 
allowed for response.  Appellate review may proceed.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for 
cardiovascular-renal disease.  The provisions regarding 
presumptions have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for kidney failure, status 
post transplant

The veteran contends that a kidney disorder first manifested 
in service and later caused kidney failure and a variety of 
other ailments.  The service medical records reflect that the 
veteran was discharged on June 30, 1978.  Clinical records of 
the US Public Health Service (PHS) reflect that, in late June 
1978, a few days prior to his official service discharge, the 
veteran underwent physical examination.  

Although the veteran's service separation examination, 
conducted in January 1978, failed to disclose any 
abnormality, the June 1978 USPHS examination disclosed that 
the veteran had blood in his urine (hematuria).  The veteran 
was referred for further urologic specialty evaluation, and 
underwent radiologic evaluation of the kidneys, intravenous 
pyelogram (IVP), in December 1978.  No reason for the 
hematuria was revealed, but the veteran continued to manifest 
that symptom.  He was hospitalized for evaluation of 
hematuria in June 1979.  No underlying cause for hematuria 
was found during hospitalization.  

Clinical records reflect that the veteran was again evaluated 
for hematuria, as well as albuminuria, in 1993.  Again, no 
cause for the abnormalities was found.  The discharge summary 
of a 1999 private hospitalization during which the veteran 
was evaluated for renal transplantation noted that the 
veteran had a history of hematuria of about 30 years 
duration.  

The reviewer who provided an opinion in August 2008 concluded 
that the veteran's renal failure was due to end-stage focal 
segmental glomerulosis which was first manifested in 1978.  
Since the evaluation in which the disease first manifested 
was actually conducted during the veteran's service, this 
opinion is favorable to the veteran.  Moreover, although the 
veteran did not undergo urologic evaluation until after his 
service discharge, the abnormality which led to that 
evaluation was first manifested while the veteran was still 
officially on active duty.  Therefore, the law and 
regulations applicable to direct incurrence of disability, 
rather than law and regulations regarding presumptions of 
service connection, are applicable in this case.  

The examiner opined that it was "very unlikely" that the 
kidney failure was related to the veteran's exposure to 
herbicides or any other incident of military service.  
Regardless of whether the veteran's military service caused 
his kidney failure, the medical opinion that the medical 
disorder which was the etiologic cause of the veteran's 
kidney failure was manifested in service entitles the veteran 
to service connection for kidney failure, now status post 
transplant.  38 U.S.C.A. § 1110.  The claim must be granted.  

2.  Claim for service connection for skin cancer

In this case, the veteran has provided evidence that he 
served in Vietnam during the Vietnam War, and that he was 
exposed to herbicides during that service.  Under 38 C.F.R. § 
3.309(e), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  The list includes several types of cancer, but does 
not include skin cancer or any skin disorder manifested by 
the veteran in this case.  Therefore, no presumption of 
service connection is applicable.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for certain 
conditions, including skin cancer.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  The Board notes that a claimant is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

An April 1985 private medical statement reflects that 
excision and biopsy disclosed a sqaumous cell carcinoma on 
the veteran's left ear.  The provider noted the veteran's 
prior exposure to Agency Orange.  Following the 1985 
detection of a skin cancer, the veteran has undergone 
numerous evaluations of lesions on his skin, and numerous 
lesions have been treated or removed.  Malignant melanomas 
were removed from the veteran's right check and lower back 
(November 2000 and December 2000).  Basal cell and squamous 
cell carcinomas were removed on several occasions from 
several locations (right shoulder, upper back, nose, 
forehead, right eyebrow, and chest, among others).  In 
addition, numerous seborrheic keratoses were removed from a 
variety of locations on the veteran's body.

The reviewer who provided an October 2007 opinion considered 
the veteran's history, including where he lived, the places 
he was stationed in service, and what he did after service.  
The reviewer noted that skin cancers were not among the 
disorders which may be presumed due to exposure to 
herbicides.  

The reviewer considered the veteran's history of sun exposure 
separately for each type of skin disorder the veteran has 
manifested, including actinic keratoses, sqaumous cell 
cancers, and melanomas.  The examiner discussed the medical 
literature which establishes that sun exposure in childhood, 
not total sun exposure, is the predisposing factor for basal 
cell cancers of the skin.  The examiner noted that research 
into the causes of melanomas also found childhood sun 
exposure and intermittent exposure rather than total sun 
exposure to be the most important predisposing factor.  Thus, 
the examiner concluded, the veteran's childhood sun exposure, 
prior to his military enlistment at age 18, was the more 
likely cause of these skin disorders than the veteran's 20 
years of military service, based on the findings of medical 
research.  

As to the basal cell carcinomas, the examiner concluded that, 
given the veteran's age at the time of diagnosis of the basal 
cell carcinoma removed in 1985, 45, and the total in-service 
sun exposure of 20 years and post-service sun exposure of 25 
years, it was more likely that the non-service sun exposure 
caused the basal cell carcinomas which were diagnosed prior 
to the veteran's renal failure.  The examiner concluded that 
basal cell carcinomas detected after 1985 were more strongly 
linked to the veteran's post-service sun exposure than the 
cancer found in 1985.  The examiner also opined that basal 
cell carcinomas detected following the veteran's renal 
transplant were most likely due to the renal transplant.  

The October 2005 medical opinion places the preponderance of 
the evidence against the claim for service connection for any 
of the various skin disorders the veteran has manifested.  
The veteran's description of his sun exposures in service is 
credible, and the veteran is competent to testify as to 
occurrences in service such as sun exposure.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
veteran's lay testimony does not provide competent evidence 
as to the effect of that sun exposure on his skin as to skin 
disorders which were first manifested after his service 
discharge.  As to the relationship between sun exposure and 
current skin cancer or pre-cancerous lesions, competent 
medical opinion is required.  Id. at 1376-77.

The Board has considered the weight of the lay evidence as 
compared to the medical opinion.  As the medical opinion is 
competent, accurately describes the records reviewed, and 
provides the rationale for the opinion rendered, the 
unfavorable medical opinion preponderates when compared to 
the weight and probative value of the veteran's statements 
and testimony.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

3.  Claim for initial evaluation in excess of 30 percent for 
PTSD

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendency of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's PTSD is currently evaluated as 30 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  The next higher evaluation, a 50 
percent rating, is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates that the examinee has some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  

VA's Rating Schedule employs nomenclature based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Findings and analysis

On VA examination conducted in August 2003, the veteran 
reported that he became short-tempered since his experiences 
in Vietnam.  He reported nightmares two to three times per 
year.  He reported dysthymia and chronic anger.  The 
veteran's thought process was logical and goal-directed.  His 
concentration, memory, and cognitive functions were intact.  
He was able to describe abstracts.  The examiner concluded 
that the veteran had minimal PTSD, with occasional intrusive 
thoughts and interference with sleep, hyperirritability, and 
avoidance.  The examiner noted that the veteran's PTSD did 
not interfere with his ability to run a business prior to 
1996, when he moved to Florida.  He engaged in part-time 
employment after moving to Florida.  He reported that he has 
become more withdrawn as he becomes older.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65.  

A GAF score of 65 reflects mild symptoms, as noted above.  
The veteran's frequency of nightmares, which he described as 
several times a year, represents mild symptomatology.  The 
primary symptoms the veteran described in 2003 were startle 
reaction, irritability, and anger.  However, the veteran did 
not report panic attacks.  His concentration, memory, and 
cognitive functions were described as unimpaired, consistent 
with mild symptomatology.  The examiner described the 
veteran's sleep impairment as occasional, consistent with 
mild symptoms of PTSD.  

The veteran's symptoms at the time of the August 2003 VA 
examination were consistent with a 10 percent evaluation.  
However, the RO has assigned a 30 percent evaluation, and the 
Board will not disagree with that evaluation.  

At the time of his June 2005 VA examination, the veteran 
reported that his PTSD caused him to leave some employment 
situations because he could not stand to be around people.  
However, the evidence establishes that the veteran last 
worked in 1998, the year he developed renal failure.  There 
is no evidence that PTSD has interfered with the veteran's 
industrial capability since that time.  The Board must 
consider the industrial impairment that the veteran's 
service-connected PTSD currently causes, with the relevant 
time period for consideration beginning in 2003, when the 
veteran submitted the claim for service connection for PTSD.  

At the time of VA examination conducted in June 2005, the 
veteran reported that there were only a few people he could 
go out with, and he generally limited such interactions to 
about two hours.  He reported drinking less than five glasses 
of wine per year.  He was not taking medications for PTSD.  
He reported that his primary problems were anger, social 
problems, and anxiety.  He appeared well-groomed, and his 
hygiene appeared good.  The veteran had enough energy to 
perform activities of daily living.  The examiner described 
the veteran's mood as dysphoric.  His affect was restricted.  
His thought processes were goal directed.  His short-tem 
memory and long-term memory were judged intact by the 
examiner.  The veteran reported recurrent and intrusive 
recollections of traumatic events in service.  The examiner 
did not describe the frequency of these manifestations.  The 
veteran also reported occasional flashbacks.  The examiner 
did not indicate the frequency.  The veteran reported 
becoming nervous or tense when exposed to certain 
circumstances.  He avoided talk about politics or religion.  
He reported hypervigilance and a startle reaction to loud 
noises.  He was angry during the examination.  The examiner 
assigned a GAF of 55, and described the veteran's overall 
picture as including some symptoms of PTSD, exacerbated by 
anger.  

In his May 2007 Travel Board hearing, the veteran testified 
that the providers who were treating him for renal failure 
advised him that he should not take medication to treat his 
PTSD.  The veteran testified that he had not sought other 
treatment for PTSD, such as group therapy, because he wanted 
to avoid reliving his Vietnam experiences, and his treating 
providers advised him that it might be detrimental to his 
renal function.  

The veteran has been married to his second wife for more than 
20 years.  The veteran, who is now more than 65 years old, 
has not worked since he developed renal failure at age 57.  
The veteran remains able to perform activities of daily 
living, which are those activities he currently performs 
which are most equivalent to industrial capability.  The 2005 
VA examination report and the veteran's 2007 testimony before 
the Board reflect that the severity of his PTSD symptoms was 
greater than displayed at the 2003 VA examination.  The 
veteran displayed disturbances of mood during the 2005 VA 
examination, since the examiner observed both dysphoria and 
anger.  However, the veteran does not display other criteria 
for a 50 percent disability, such as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-term and long-term memory, 
impaired judgment, or impaired abstract thinking.  Although 
the veteran has some impairment of ability to establish 
effective work and social relationships, he is clearly able 
to form sufficiently effective relationships with medical 
providers to allow care for his renal failure, status post 
transplant.  

Although the severity of the veteran's PTSD symptoms has 
increased during the pendency of the claim, he remains able 
to maintain his relationship with his wife and his medical 
care providers and perform his activities of daily living 
independently.  The veteran does not require medications to 
stabilize his PTSD.  He has not been hospitalized.  He does 
not currently engage in any clinical therapy for PTSD.  A 50 
percent evaluation is warranted where there is "reduced 
reliability and productivity."  Although the veteran has 
some reduction in reliability and productivity, the Board 
finds that his current symptoms, overall, remain consistent 
with a 30 percent evaluation, and do not approximate a 50 
percent evaluation, primarily because the veteran does not 
display such significant symptoms as impairment of memory, 
difficulty with verbal communications, or impaired abstract 
thinking or judgment.  In particular, the Board notes that 
the veteran's appearance and presentation at his Travel Board 
hearing displayed good memory, ability to present arguments 
and answer questions logically is consistent with the 30 
percent evaluation currently assigned for PTSD.

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds the record, considered 
as a whole, does not show the veteran manifested symptoms of 
such severity as to equal or more nearly approximate the 
criteria for a 50 percent evaluation.  

The Board has considered whether staged ratings may be 
assigned during the initial evaluation period.  However, 
there is no period in which the severity of the veteran's 
symptoms exceeded the impairment encompassed in the criteria 
for a 30 percent evaluation.  The preponderance of the 
evidence is against assignment of staged ratings.

The evidence is against an evaluation in excess of 30 percent 
at any time during the appeal period.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  A 30 percent 
evaluation is the maximum evaluation which may be granted.


ORDER

The claim for service connection for a kidney disorder, 
status post transplants, is granted.  

The claim for service connection for skin cancer, including 
as secondary to herbicide exposure, is denied.  

The claim for an initial evaluation in excess of 30 percent 
for PTSD is denied.  




REMAND

The VA examiner who provided an August 2003 report opined 
that the veteran's hypertension was essential hypertension.  
That evidence is unfavorable to the veteran's claim.  
However, that opinion was rendered prior to the determination 
that the disorder underlying the veteran's kidney failure, 
status post transplant, was manifested during the veteran's 
service and is service-connected.  Therefore, additional 
opinion is now required, which includes addressing whether 
the service-connected renal disability aggravates the 
veteran's hypertension, if the two disorders are 
etiologically unrelated.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (service connection may be granted where a disorder is 
proximately due to or the result of a service-connected 
disability, including cases where an otherwise non-service-
connected disability is aggravated (rather than caused) by a 
service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records subsequent to 
July 2006, the date of the most recent VA 
records associated with the file, should 
be obtained and incorporated in the claims 
folder.

The veteran should also be offered an 
opportunity to identify or submit any non-
VA clinical records not yet associated 
with the claims files, especially any 
clinical records which provide an opinion 
as to the onset or etiology of the 
veteran's hypertension.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran and 
his representative should be informed of 
any such problem.

2.  The veteran should then be afforded an 
appropriate VA examination to determine 
the nature and etiology of hypertension.  
The examiner should be provided with the 
claims file, including a copy of this 
Remand, and a summary of the veteran's 
service-connected disabilities.  The 
report must include a notation explaining 
what records were reviewed, and should 
discuss review of previous records, 
including service medical records, which 
assigned a diagnosis hypertension.  The 
examiner must describe pertinent 
symptomatology and findings in detail.  
All appropriate studies should be 
performed.  

The examiner should then provide the 
following:

(a) When was hypertension first 
manifested?

(b) Is it at least as likely as not (a 50 
percent, or greater, probability) that 
hypertension was caused by or resulted 
from the veteran's service-connected renal 
disorder or renal failure?  If not, is it 
at least as likely as not (a 50 percent, 
or greater, probability) that the 
veteran's renal failure, status post 
transplant, permanently aggravates 
(increases the severity or pathology of) 
hypertension (such as by making it more 
difficult to control the veteran's 
hypertension)?

All opinions expressed must be supported 
by complete rationale.

3.  After the above development is 
completed, the claim of entitlement to 
service connection for hypertension should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


